Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 03/10/2022 to claims are accepted and entered. In this amendment, claims 1-6, 9-14, and 17-19 have been withdrawn; claims 7-8 and 15-16 have been amended; claim 20 has been added. In response, the 112 rejection is withdrawn.   
Response to Argument
3.	Applicant’s arguments filed on 03/10/2022 to the claims have been fully considered and persuasive and thus the prior art rejection has been withdrawn. 
            Claim Objections

4.   	Claim 20 is objected to because of the following informalities:
In claim 20, the “.” at the end on page 11 should be deleted. Appropriate correction is required. 	
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claim 7, “output a plurality of first detection patterns with three digits accordance with the plurality of positions based on the first or second values output by (1) the first, second, and third detectors, respectively” (page 7 lines 13-15) and “output a plurality of first detection patterns with three digits accordance with the plurality of positions based on the first or second values output by (2) the third, fourth, and fifth detectors, respectively” (page 7 lines 22-25), indefinite. It is unclear whether (2) is “the fourth, fifth, and sixth” based on (1)?
	b. Further, in page 7 lines 13-14 “output a plurality of the first detection patterns with three digits in accordance with the plurality of positions” and lines 22-23 “output a plurality of second detection patterns with three digits in accordance with the plurality of positions” is indefinite. It is unclear whether Applicant means three digits in accordance with up to five positions as recited in page 7 line 6? 
c. In claim 7, page 8, claim 8, and claim 16, “three predetermined positions” lacks antecedent basis. It is unclear whether these “three predetermined positions” are among a plurality of positions up to five positions as recited in page 7 line 6?
	d. In page 8 lines 4-7, “each one of the three of the plurality of first detection patterns corresponding to one of the three predetermined positions is different from other ones of the three of the plurality of first detection patterns corresponding to the three predetermined positions,” and lines 13-16, “each one of the three of the
plurality of second detection patterns corresponding to one of the three predetermined position is different from other ones of the three of the plurality of second detection patterns corresponding to the three predetermined positions,” is indefinite. It is unclear whether Applicant means three predetermined positions among five positions having three detection patterns corresponding to either the first detection system or the second detection system, where each pattern represents each detector?
	e. In page 8 line 17, “wherein any of two remaining positions” lacks antecedent basis. It is unclear whether these two remaining positions among up to 5 positions other than the three predetermined positions?
 	f. The recitation in claims 7-8 and 16, “the plurality of positions” is indefinite because it can be assumed as 6, 10, 100 or more. However, “a plurality of positions up to five positions” as recited in claim 7 line 6.
	Dependent claims are rejected for the same reason as its respective parent claim. 
Novel and Non-Obvious Subject Matter
7.	Claims 7-8, 15-16 and 20 are considered novel and non-obvious subject matter with respect to the prior art, but depend from claims presently rejected under 35 USC 112.
	The following is an examiner’s statement of reason for allowance:  
 The prior art of record Iwata in combination with Kitamoto although teaches a first and second region displaceable with five positions of R, N, D, H and B and power supply systems for detection systems, but does not teach a first detection system includes a first and a second detection systems, each detection system includes three detectors, having 5 positions, the first and second detection system, each outputs detection patterns with three digits of the five positions based on a first or second values outputs by the first, second, and third detectors respectively, each digit among three digits of the first and second detection patterns corresponding to one of a three predetermined positions is different from other detection patterns, the two remaining positions of the five positions of the three digits of the first and second detection patterns are set to be identical to each other as recited in claim 7. 
Conclusion
8.	   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863